Exhibit 10.1

 

CONFORMED COPY

 

AMENDMENT TO  TERM LOAN AGREEMENT

 

AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”), dated as of January 15,
2008, among IBM INTERNATIONAL GROUP B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) organized under
the laws of The Netherlands (the “Borrower”) with corporate seat in Amsterdam,
the Netherlands, the several banks and other financial institutions from time to
time parties thereto (the “Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”), DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as
Documentation Agent (in such capacity, the “Documentation Agent”), and LEHMAN
COMMERCIAL PAPER, INC., as Syndication Agent (in such capacity, the “Syndication
Agent”, and, together with the Administrative Agent and the Documentation Agent,
the “Agents” and each an “Agent”).  Unless otherwise indicated, all capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings provided such terms in the Credit Agreement referred to below.

 

W I T N E S S E T H :

 

WHEREAS the Borrower, the Lenders from time to time party thereto, and the
Agents are parties to a Term Loan Agreement, dated as of May 25, 2007 (the
“Credit Agreement”); and

 

WHEREAS, the parties hereto wish to enter into certain amendments regarding the
Credit Agreement as herein provided;

 

NOW, THEREFORE, it is agreed:

 

I.          Amendments to the Credit Agreement.

 

The definition of “Net Available Proceeds” appearing in Section 1.01 of the
Credit Agreement is hereby amended by deleting the text “$13,000,000,000”
appearing in clause (ii) thereof and inserting the text “$14,500,000,000” in
lieu thereof.

 

II.            Miscellaneous Provisions.

 


1.             IN ORDER TO INDUCE THE LENDERS TO ENTER INTO THIS AMENDMENT, THE
BORROWER HEREBY REPRESENTS AND WARRANTS THAT (I) NO DEFAULT OR EVENT OF DEFAULT
EXISTS AS OF THE AMENDMENT EFFECTIVE DATE (AS DEFINED BELOW) BOTH BEFORE AND
AFTER GIVING EFFECT TO THIS AMENDMENT AND (II) ALL OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE CREDIT AGREEMENT ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON THE AMENDMENT EFFECTIVE DATE BOTH BEFORE AFTER GIVING
EFFECT TO THIS AMENDMENT, WITH THE SAME EFFECT AS THOUGH SUCH REPRESENTATIONS
AND WARRANTIES HAD BEEN MADE ON AND AS OF THE AMENDMENT EFFECTIVE DATE (IT BEING
UNDERSTOOD THAT ANY REPRESENTATION OR WARRANTY MADE AS OF A SPECIFIC DATE SHALL
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH SPECIFIC DATE).

 

--------------------------------------------------------------------------------


 


2.             THIS AMENDMENT IS LIMITED AS SPECIFIED AND SHALL NOT CONSTITUTE A
MODIFICATION, ACCEPTANCE OR WAIVER OF ANY OTHER PROVISION OF THE CREDIT
AGREEMENT.


 


3.             THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND
BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH OF WHICH
COUNTERPARTS WHEN EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL OF WHICH
SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.  A COMPLETE SET OF
COUNTERPARTS SHALL BE LODGED WITH THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


4.             THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.


 


5.             THIS AMENDMENT SHALL BECOME EFFECTIVE ON THE DATE (THE “AMENDMENT
EFFECTIVE DATE”)  (X) THE BORROWER, THE ADMINISTRATIVE AGENT AND THE  REQUIRED
LENDERS SHALL HAVE SIGNED A COUNTERPART HEREOF (WHETHER THE SAME OR DIFFERENT
COUNTERPARTS) AND (Y) THE GUARANTOR SHALL HAVE SIGNED AN ACKNOWLEDGMENT
CONSENTING TO THE BORROWER ENTERING INTO THIS AMENDMENT AND, IN EACH CASE, SHALL
HAVE DELIVERED (INCLUDING BY WAY OF FACSIMILE OR OTHER ELECTRONIC TRANSMISSION)
THE SAME TO WHITE & CASE LLP, 1155 AVENUE OF THE AMERICAS, NEW YORK, NY 10036;
ATTENTION: OMER DURU (FACSIMILE NUMBER: 212-354-8113 / EMAIL:
ODURU@WHITECASE.COM).


 


6.             FROM AND AFTER THE AMENDMENT EFFECTIVE DATE, ALL REFERENCES IN
THE CREDIT AGREEMENT AND THE GUARANTY AGREEMENT SHALL BE DEEMED TO BE REFERENCES
TO THE CREDIT AGREEMENT AND THE GUARANTY AGREEMENT, AS MODIFIED HEREBY.


 

*        *        *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

 

IBM INTERNATIONAL GROUP B.V.

 

 

 

 

By:

 /s/ John P. Gianukakis

 

 

Title: Director

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

 

Individually and as Administrative Agent

 

 

 

 

 

 

 

By:

 /s/ Stephen B. King

 

 

Title: VP

 

 

 

 

 

 

 

DEUTSCHE BANK AG CAYMAN ISLANDS

 

 

BRANCH, Individually and as Documentation
Agent

 

 

 

 

By:

 /s/ Oliver Schwarz

 

 

Title: Director

 

 

 

 

By:

 /s/ Stefan Freckmann

 

 

Title: Vice President

 

 

 

 

 

 

 

LEHMAN COMMERCIAL PAPER, INC.,

 

 

Individually and as Syndication Agent

 

 

 

 

By:

 /s/ Ahuva Schwager

 

 

Title: Authorized Signatory

 

 

IBM - First Amendment

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO
TERM LOAN AGREEMENT, DATED AS OF
JANUARY 15, 2008, AMONG IBM
INTERNATIONAL GROUP B.V., THE
LENDERS FROM TIME TO TIME PARTY
THERETO MORGAN STANLEY SENIOR
FUNDING, INC., AS ADMINISTRATIVE
AGENT, DEUTSCHE BANK AG CAYMAN
ISLANDS BRANCH, AS DOCUMENTATION
AGENT, AND LEHMAN COMMERCIAL
PAPER, INC., AS SYNDICATION AGENT

 

 

 

 

 

 

 

NAME OF INSTITUTION:

 

 

 

 

LEHMAN BROTHERS HOLDINGS INC.

 

 

 

 

 

 

 

By:

 /s/ Gregory L. Smith

 

Title: Managing Director

 

 

 

 

 

LEHMAN BROTHERS BANK, FSB

 

 

 

 

 

 

 

By:

 /s/ Janine M. Shugan

 

Title: Authorized Signatorys

 

 

 

 

 

 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

 

 

By:

 /s/ Irja R. Otsa

 

Title: Associate Director

 

 

 

 

By:

 /s/ Mary E. Evans

 

Title: Associate Director

 

 

IBM - First Amendment

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO – MITSUBISHI UFJ, LTD.,

 

NEW YORK BRANCH

 

 

 

 

 

 

 

By:

 /s/ Lillian Kim

 

Title: Authorized Signatory

 

 

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

 

By:

 /s/ Richard DaCosta

 

Title: Director

 

 

 

 

 

 

 

By:

 /s/ Berangere Allen

 

Title: Vice President

 

 

 

 

 

 

 

JP MORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

 /s/ John Kowalczuk

 

Title: Vice President

 

 

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

By:

 /s/ Nicholas Bell

 

Title: Director

 

 

 

 

 

 

MERRILL LYNCH COMMERCIAL FINANCE CORP.

 

 

 

 

 

 

 

By:

 /s/ David Millett

 

Title: Vice President

 

 

IBM - First Amendment

 

--------------------------------------------------------------------------------


 

The undersigned, being the Guarantor under, and as defined in, the Credit
Agreement referenced in the foregoing Amendment, hereby consents to the entering
into of the Amendment.

 

 

 

INTERNATIONAL BUSINESS MACHINES

 

 

CORPORATION, as Guarantor

 

 

 

 

 

 

 

By:

 /s/ Martin Schroeter

 

 

Title: Treasurer

 

 

IBM - First Amendment

 

--------------------------------------------------------------------------------